837 F.2d 1091
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DELIVERANCE MINISTRY WORLD EVANGELISM d/b/a Opal's CountryStore & Thrift Shop, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF AGRICULTURE FOOD & NUTRITIONSERVICE, et al., Defendants-Appellees.
No. 87-3721.
United States Court of Appeals, Sixth Circuit.
Dec. 24, 1987.

1
Before BOYCE F. MARTIN, Jr., and RALPH B. GUY, Jr., Circuit Judges, and JOHNSTONE, Chief District Judge.*

ORDER

2
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  The appellant has failed to respond.


3
A review of the record indicates that on March 25, 1987, an order was entered consenting to the magistrate conducting all proceedings and entering a final judgment as provided by 28 U.S.C. Sec. 636(c)(1).  It also gave consent that any appeal from the magistrate's decision be to a district court judge as provided by 28 U.S.C. Sec. 636(c)(4).  The magistrate entered a judgment dismissing the action on June 18, 1987.  Appellant filed a notice of appeal to this court on July 23, 1987.


4
It is ORDERED that the motion to dismiss be denied and the appeal be and hereby is transferred pursuant to 28 U.S.C. Sec. 1631 to the district court for filing as a notice of appeal from the magistrate's decision to a district judge.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation